Citation Nr: 0827655	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  05-12 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1970 to 
February 1972.  He had service in Vietnam from January 1971 
to December 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 decision rendered by the New 
York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
PTSD.


FINDINGS OF FACT

1.  The veteran is not shown to have engaged in combat with 
the enemy.

2.  The veteran has not identified a stressor event that can 
be verified.  

2.  PTSD did not have its onset during active military duty; 
and the record does not reflect a diagnosis of PTSD based 
upon verified in-service stressors. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2007).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ), even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  Furthermore, the VCAA requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must specifically 
provide notice that a disability rating and an effective date 
will be assigned if service connection is awarded.  Dingess/ 
Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the veteran's claim for service connection in correspondence 
sent to the veteran in September 2004.  This letter notified 
the veteran of VA's responsibilities in obtaining information 
to assist him in completing his claim, identified his duties 
in obtaining information and evidence to substantiate the 
claim, and requested that he send in evidence in his 
possession that would support his claim.  The veteran was 
sent letters requesting that he itemize specific information 
regarding the reported inservice stressors to assist in 
verification.  It does not appear that he ever returned a 
functional response.  The veteran was not provided notice 
pursuant to the Dingess decision; however since this claim is 
being denied, any other notice requirements beyond those 
cited for service connection claims, are not applicable.  
Therefore, to move forward with adjudication of this claim 
would not cause any prejudice to the veteran.  

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the veteran's 
service medical records, and VA and private medical treatment 
records.  The record indicates that the veteran is receiving 
Social Security (SSA) disability benefits; however, neither 
the veteran or his representative have contended that he was 
awarded SSA benefits for PTSD, nor has the representative 
suggested that a remand for SSA records would be appropriate 
in this case.

The Board is of course aware that VA's duty to assist 
includes obtaining SSA records when appropriate.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Nonetheless, 
VA's duty to obtain records only applies to records that are 
"relevant" to the claim.  See 38 U.S.C.A. § 5103A(b)(1); 
see also Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing 
the Federal Rule of Evidence 401 defining "relevant 
evidence" as "evidence having any tendency to make the 
existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence").  There is no 
indication that the SSA records would be relevant to this 
claim.  That is, there is no suggestion that the SSA records 
would refer to a PTSD diagnosis.  As will be explained below, 
the medical records which are in the file do not reflect 
diagnoses or treatment for PTSD.  

In short, in the absence of any diagnoses or treatment for 
PTSD in the record on appeal and in the absence of any 
suggestion of the part of the veteran and his representative 
that the SSA records refer to PTSD, remanding the case to 
obtain SSA records would serve no useful purpose.  See Brock 
v. Brown, 10 Vet. App. 155, 161-162 (1997) [VA is not 
obligated to obtain records which are not pertinent to the 
issue on appeal].  VA's "duty to assist is not a license for 
a 'fishing expedition' to determine if there might be some 
unspecified information which could possibly support the 
claim."  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).

The veteran has not been afforded a VA examination in this 
case.  The case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006) held that an examination is required when there is 
evidence of a current disability; evidence establishing an 
"in-service event, injury or disease," or a disease, 
manifested in accordance with presumptive service connection 
regulations, occurred which would support incurrence or 
aggravation; an indication that the current disability may be 
related to the in-service event; and insufficient evidence to 
decide the case.  A medical examination is unnecessary in 
this case, however, because there is no competent evidence of 
a PTSD diagnosis.  Under such circumstances an examination is 
not required.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 


Factual Background & Analysis

The veteran asserts that he has PTSD due to combat-related 
stressful events.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection for PTSD requires 
medical evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (2007); a link, 
established by medical evidence, between current 
symptomatology and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  DSM-IV at 427-28.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  

Participation in combat, is a determination that is to be 
made on a case-by-case basis, and requires the veteran to 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
Evidence denoting participation in combat can include award 
of decorations such as the Combat Action Ribbon, Combat 
Infantryman Badge (CIB), Purple Heart Medal, and decorations 
such as the Bronze Star Medal that have been awarded with a 
Combat "V" device.

If the evidence establishes that the veteran was a prisoner 
of war under the provisions of 38 C.F.R. § 3.1(y) (2007), and 
the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2007).  

If the veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony.  Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

In his substantive appeal (VA Form 9) dated in April 2005, 
the veteran averred that his duties in the infantry exposed 
him to several stressful situations, thereby causing his 
PTSD.  He did not allege any particular stressor of a 
specific nature.  

According to the service personnel records, the veteran's 
military occupational specialties (MOS) were assistant gunner 
and mortar gunner (11C10 and 11C20).  These records also 
reflect that the veteran was awarded the Bronze Star Medal 
(BSM), National Defense Service Medal (NDSM), the Vietnam 
Campaign Medal with 60 device, (VCM) and the Vietnam Service 
Medal (VSM).  He is also shown to have participated in an 
unnamed campaign.  The Board notes that documentation of 
record does not indicate that the Bronze Service Medal was 
awarded with valor ("V").  Hence, such decoration, standing 
alone, does not constitute verification of combat activity 
with the enemy.  The record also does not demonstrate that 
the veteran was wounded in combat during his service in 
Vietnam, nor has he alleged receiving any medals indicative 
of this type of service.  

In addition, evidence of participation in a campaign does 
not, in itself, establish that a veteran engaged in combat 
because those terms ordinarily may encompass both combat and 
non-combat activities.  VAOPGCPREC 12-99 (Oct. 18, 1999), 65 
Fed. Reg. 6257(2000).  Thus, the Board finds that combat 
status has not been clearly established by the objective 
evidence of record.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d), (f) (2007).  Consequently, the evidentiary 
presumption of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f) 
does not apply.  See VAOPGCPREC 12-99.  Therefore, any 
alleged stressors in service must be independently verified, 
i.e., corroborated by objective credible supporting evidence. 
See Zarycki v. Brown, 6 Vet. App. 91 (1993); Doran v. Brown, 
6 Vet. App. 283 (1994).  

In the present appeal, the veteran has not identified any 
specific stressful events related to military service; much 
less provided credible supporting evidence of them, such as 
official records or buddy statements.  As noted, in his 
substantive appeal (VA Form 9) dated in April 2005, the 
veteran merely indicated that his duties in the infantry 
"exposed him to several stressful situations."  The veteran 
was sent a PTSD questionnaire in September 2004 that 
requested specific information, including the date of his 
claimed stressor incident, the place of the incident, the 
unit of assignment at the time of the incident, a detailed 
description of the event, any medals or citations received as 
a result of the incident, and the name and other identifying 
information concerning any other individuals involved in the 
event, if appropriate.  He did not respond nor did he 
complete the form.  

A review of the entire claims file also shows that the 
veteran has not reported any past stressful events or current 
symptoms related to his military service, to any medical 
provider, such that the Board would be able to identify 
alleged stressors.  

VA cannot attempt to verify alleged stressor incidents 
without specific details regarding the event, time, place, 
and name of people involved.  Generally, anecdotal incidents 
are not researchable, since incidents can only be officially 
researched if they have been reported and documented.  See 38 
C.F.R. § 3.159 (c)(2)(i).  In addition, the veteran's failure 
or refusal to respond to the stressor letter sent to him has 
stymied VA's ability to confirm the alleged stressor events.  
The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991).  The Board finds that 
the VA fulfilled its obligation to assist the veteran in 
developing his claim.  No further requests for evidence are 
warranted.  

Service connection for PTSD also requires a competent 
diagnosis of PTSD made in accordance with 38 C.F.R. 
§ 4.125(a) (2007).  In this case, the service medical records 
show no diagnosis or treatment for PTSD.  The post-service VA 
outpatient treatment records, dated from May 2002 to March 
2004, and June 2004 show no diagnosis and treatment for PTSD, 
but rather depression related to the veteran's back 
disability and fibromyalgia.  Significantly, a clinical note 
dated in June 2002 reveals that the veteran reported having 
nightmares, but denied any relation to his past war 
experience.  He instead associated the nightmares to his 
fibromyalgia.  The veteran underwent a mental status 
examination in July 2002.  The AXIS I diagnosis was 
depression, not otherwise specified.  Related notes show that 
the veteran reported his depression began with onset of 
fibromyalgia, and was related to the secondary physiological 
pain and financial problems.  A PTSD screen in June 2004 was 
negative.  Private medical records dated between March 1988 
and April 2002 show treatment related to fibromyalgia and 
chronic pain.  A clinical note dated in February 1999 did 
indicate that there was some question of PTSD; however, it 
appears that the official diagnoses remained depression, 
chronic pain, and fibromyalgia.

In summary, the Board finds that the veteran did not engage 
in combat with the enemy and that his alleged in-service 
stressors are not capable of corroboration.  The Board also 
notes that there is no clinical diagnosis of PTSD on the 
basis of any in-service traumatic events; and there is no 
established medical link between the veteran's current 
symptomatology and military service.  The only evidence of 
record that the veteran has PTSD comes from his own 
unsubstantiated contentions.  The Board notes, however, that, 
as a lay person, the veteran is not competent to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions; such matters require medical expertise.  38 
C.F.R. § 3.159(a)(1); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Accordingly, service connection for PTSD must be denied.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f).  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, in the 
absence of a confirmed PTSD medical diagnosis and 
verification of the alleged stressors - the doctrine is not 
applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990). 


ORDER

Service connection for PTSD is denied.



____________________________________________
Dennis F. Chiappetta 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


